Citation Nr: 9901992	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability evaluation for 
fibromyalgia, currently rated 10 percent disabling.

2. Entitlement to an increased (compensable) disability 
evaluation for chronic axillary infections.

3. Entitlement to service connection for seizures and 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1974 to 
January 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision dated in July 1995 by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to an increased disability 
evaluation for fibromyalgia and service connection for a 
seizure disorder and headaches are the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  The appellants chronic axillary infection, diagnosed as 
hidradenitis suppurativa, is manifested by a history of skin 
grafts in each axilla, multiple small scars in both legs with 
hyperpigmentation consistent with multiple infections and one 
resolving pustule on the left medial thigh on VA examination 
in October 1996.

2.  The appellants skin disorder is not productive of 
symptoms analogous to exfoliation, exudation or itching 
involving an exposed surface or extensive area nor is it 
shown to be productive of any functional impairment.



CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for chronic axillary infections are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1. 4.2. 
4.7. 4.10, Diagnostic Codes 7819-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim to an 
increased disability evaluation for chronic axillary 
infections is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the ROs 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

In July 1995, the RO granted service connection for chronic 
axillary infections and assigned a noncompensable disability 
evaluation effective from February 1st, 1994.  The rating 
board noted that the appellant developed chronic axillary 
infections starting in January 1975.  In March 1975 he 
underwent bilateral excision of the axillae with split 
thickness skin graft from the thigh.  Subsequent examination 
in April 1980 noted that the appellant continued to 
experience recurring small nodes of infection and that 
the problem also appeared on the inside of both thighs.  On 
VA examination in April 1995, there were well-healed 
bilateral axillary surgical scars without clinical evidence 
of active hidradenitis at that time.  The diagnosis was 
recurrent bilateral axillary hidradenitis without any current 
symptomatology.

In July 1996, the appellant offered testimony at a hearing 
before a Hearing Officer.  He stated that he was not taking 
any medication on a regular basis for his skin disorder, but 
when the infections start he goes to the doctor and receives 
antibiotics which clear the infections.  However, he 
indicated that when the infections were active they are of 
such severity as to limit his activities.  He noted that the 
infections seem to be cyclical in nature and recur every two 
to three months.

In October 1996, a VA examination was conducted.  The 
appellant reported that his skin disorder was severe until 
1994 but had become mild since 1995.  On physical examination 
there were skin grafts in both axilla.  There were no 
pilonidal sinus abscesses but there were multiple small scars 
in both legs with hyperpigmentation consistent with multiple 
infections.  The diagnosis was recurrent cystic hidradenitis, 
both axilla and thighs and status post total skin graft of 
both axilla.

In November 1996, the veteran reported that he had 
experienced pain with his axillary lesions and with lesions 
in the groin.  He also indicated that the eruptions on his 
legs had been pruritic at times.  On physical examination, a 
scarred skin graft in each axilla was noted with no active 
lesions.  There was one resolving pustule on the left thigh.  
The examiner further noted the presence of some scaling 
dermatitis on the anterior legs along with some 
hyperpigmentation.  The diagnosis was hidradenitis 
suppurativa and xerotic eczema.  Th examiner commented that 
the xerotic eczema was not associated with the appellants 
military service.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In this case, 
the Board places particular emphasis upon the findings noted 
on VA examinations conducted in October and November 1996.

After review of the evidence of record in light of the 
diagnostic criteria set forth under Codes 7819 and 7806, the 
Board concludes that entitlement to a compensable disability 
evaluation for chronic axillary infections is not warranted.  
Although the appellant has indicated that he experiences some 
pain with lesions in the axilla and groin areas and that at 
times he has eruptions on his legs which are pruritic, on 
physical examination in October and again in November 1996, 
there were no active lesions in the axilla and only one 
resolving pustule on the left medial thigh in November 1996.  
The presence of the axillary skin grafts and multiple small 
scars over both lower extremities is acknowledged; however, 
in the absence of exfoliation, exudation or itching involving 
an exposed surface or extensive area or any other 
identifiable functional impairment attributable to the 
chronic axillary infections, entitlement to a compensable 
evaluation has not been shown.

In reaching this conclusion, the appellants testimony and 
contentions have been carefully considered.  However, these 
assertions alone, without some form of objective 
corroboration are found to be outweighed by the findings on 
VA examinations in October and November 1996. 

Accordingly, entitlement to a compensable disability 
evaluation for chronic axillary infections is not warranted.  
The preponderance of the evidence in this case is against the 
appellants claim and as such, the doctrine of the benefit of 
the doubt is not applicable.  


ORDER

Entitlement to a compensable disability evaluation for 
chronic axillary infections is denied.


REMAND

After review of the record, the Board concludes that 
additional development is necessary in this case.  While the 
appellant has been diagnosed with fibromyalgia for which 
service connection was granted by the RO in July 1995, the 
record in its current state suggests significant confusion 
surrounding the adequacy of that diagnosis.  In July 1996, a 
private physician indicated that the appellants muscle 
biopsy findings were consistent with a myopathic process.  
Furthermore, laboratory studies have revealed elevated 
creatine phosphokinase (CPK) levels to over 1,100 units/L and 
on VA examination in October 1996 the examiner diagnosed 
arthritis of the left wrist and arthralgia of both knees and 
ankles.  

In addition, the appellant, through his representative, has 
requested that this case be remanded for additional medical 
development.  It is argued, in essence, that the October 1996 
VA examination is inadequate when viewed in light of the 
United States Court of Appeals for Veterans Claims (Court) 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that 
case, the Court held that 38 C.F.R. §§ 4.40, 4.45 were not 
subsumed into the diagnostic codes under which a veterans 
disabilities are rated.  Therefore, the Board has to consider 
the function loss of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veterans disability under the diagnostic codes.  Functional 
loss may occur as a result of weakness or pain on motion of 
the affected body part.  38 C.F.R. § 4.40.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1998).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors which 
must be considered when rating the veterans joint injury.  

In addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, the medical examiner must furnish full 
description of the effects of disability upon the persons 
ordinary activity.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Bierman v. Brown, 6 Vet.App. 125 (1994); DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).  This requires a thorough 
medical examination which fully portrays the functional loss 
with respect to the elements of excursion, strength, speed, 
coordination, and endurance (38 C.F.R. § 4.40) and the 
elements of less or more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse 
(38 C.F.R. § 4.45).  

It is further argued that, in view of the diagnosis of 
arthritis in various joints on VA examination in October 
1996, the appellant should receive either a separate 
evaluation for the arthritis or an increased rating for the 
fibromyalgia based upon the presence of arthritis.  

The Board further notes that, with respect to the veteran's 
claim for service connection for seizures, he submitted a 
service medical record dated in November 1993 which suggested 
that the appellant experienced a seizure during service.  
However, the diagnostic assessment at that time was post-
tussive syncope.  Post-service treatment reports reflect that 
the appellant has reported continuing seizure/syncope 
activity.  While VA outpatient Neurology Clinic reports dated 
in 1995 reflect diagnoses of dizziness spells and possible 
vagal reflex, reports from the Freedman Clinic dated in 1996 
document treatment for seizures with Dilantin.  Furthermore, 
on VA examination in October 1996, a diagnosis of history of 
seizure disorder was noted.  Unfortunately, there was no 
comment by the VA examiner regarding the presence and 
etiology of a current seizure disorder.  

In view of the above, the Board believes that additional 
medical development is necessary to clarify whether the 
appellant carries a current diagnosis of a seizure disorder 
and if so, to obtain expert comment on the etiology of that 
disorder.

Accordingly, in an effort to fully assist the appellant in 
the development of his case, and to extend to the appellant 
every equitable consideration, this case is REMANDED for the 
following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).


2. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private, service department or VA 
treatment for fibromyalgia and 
seizures from 1996.  Efforts to obtain 
any records of treatment should be 
documented and any evidence received 
in response to this request should be 
associated with the claims folder.

3. The appellant should be scheduled for 
VA rheumatology and neurological 
examinations in an effort to clarify 
his current status regarding the 
presence of a seizure disorder and, if 
present, its etiology, as well as to 
clarify the fibromyalgia diagnosis.  
The claims folder and a copy of this 
remand must be made available to, and 
reviewed by, the examiners prior to 
the examinations.  All diagnostic 
tests and studies deemed necessary by 
the examiners should be conducted, and 
all pertinent symptomatology and 
findings should be reported in detail.  
The examiners should review the 
results of any testing prior to 
completion of the reports.  The 
reports of the examinations should be 
comprehensive and include a detailed 
account of all manifestations of 
relevant pathology found to be 
present.  The examiners should provide 
complete rationale for all conclusions 
reached.

a. After completion of the above, 
the rheumatological examiner is 
requested to clarify the 
diagnosis of fibromyalgia in 
light of the various findings of 
record including the muscle 
biopsy suggesting the presence of  
a myopathic process, the 
laboratory studies of CPK levels 
to over 1,100 units/L and the 
recent diagnosis on VA 
examination in October 1996 of 
arthritis of the left wrist and 
arthralgia of both knees and 
ankles.

b. Upon completion of the above, the 
examiner is requested to provide 
a full description of the effects 
of this disability upon the 
appellants ordinary activities 
from the point of view of the 
appellant working or seeking 
work.

c. The neurological examiner should 
clarify whether the appellant 
currently has a seizure disorder 
and if so, provide comment on the 
etiology of that disorder in view 
of the treatment received in 
during service in November 1993.  
The examiner should attempt to 
determine whether likely or 
probable that the current 
disorder is etiologically related 
to the syncope complaints during 
service.  If there is little or 
no medical possibility that the 
current diagnosis may be related 
to the findings in service, the 
examiner should clearly and 
unequivocally indicate so.  

d. The examiners should be advised 
that, because the opinions are 
required to properly adjudicate 
claims for compensation, they 
should be comprehensive and 
should include full rationale and 
a discussion of any medical 
studies on the subject deemed to 
be pertinent.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
opinions fail to adequately respond to 
the specific opinions requested, the 
reports must be returned to the 
examiners for corrective action. 38 
C.F.R. § 4.2 (1998); Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
